Exhibit 10(92)
     The undersigned hereby confirm that they have reached an agreement in
principle consistent with the annexed term sheet.

                  UNITED STATES DEPARTMENT OF       AMERICAN INTERNATIONAL
     THE TREASURY            GROUP, INC.
 
               
By:
  /s/ Neel Kashkari       By:   /s/ Edward M. Liddy
 
               
 
  Neel Kashkari           Edward M. Liddy
 
  Interim Assistant Secretary           Chairman and Chief Executive
 
  For Financial Stability           Officer

Dated: March 1, 2009





--------------------------------------------------------------------------------



 



Annex
Term Sheet for Exchange of Series D Fixed Rate Cumulative Perpetual Preferred
Stock for Series E Fixed Rate Non-Cumulative Perpetual Preferred Stock and
Issuance of Additional Preferred Stock
[Attached]

 



--------------------------------------------------------------------------------



 



Term Sheet
Exchange of Series D Fixed Rate Cumulative Perpetual Preferred Stock for
Series E Fixed Rate Non-Cumulative Perpetual Preferred Stock
The Series D Fixed Rate Cumulative Perpetual Preferred Stock (the “Series D
Preferred Stock”) of American International Group, Inc. (“AIG”) issued to the
United States Department of the Treasury (“UST”) on November 25, 2008 shall be
exchanged for Series E Fixed Rate Non-Cumulative Perpetual Preferred Stock (the
“Series E Preferred Stock”) of AIG, with the following changes to the terms of
the Series D Preferred Stock:

     
Dividends:
  Holders of Series E Preferred Stock will be entitled to receive, only when, as
and if declared by the Board of Directors of AIG or a duly authorized committee
thereof, non-cumulative cash dividends on the liquidation preference at a rate
of 10% per annum. Declared dividends will be payable quarterly in arrears on
February 1, May 1, August 1 and November 1 of each year.  
 
  Dividends on the Series E Preferred Stock will not be entitled to receive any
dividends not declared by the Board of Directors of AIG or a duly authorized
committee thereof and no interest, or sum of money in lieu of interest, will be
payable in respect of any dividend not so declared.  
Exchange Ratio:
  The aggregate liquidation preference of the Series E Preferred Stock will be
equal to the sum of the aggregate liquidation preference of the Series D
Preferred Stock and the amount of the accrued and unpaid dividends under the
Series D Preferred Stock.  
Voting:
  If dividends on the Series E Preferred Stock are not paid in full for four
dividend periods, whether or not consecutive, the Series E Preferred Stock will
have the right to elect the greater of two directors and a number of directors
(rounded upward) equal to 20% of the total number of directors after giving
effect to such election. The right to elect directors will end, and such two
directors shall resign, if such directors were elected, when full dividends have
been paid for four consecutive dividend periods following commencement of such
right.  
Replacement Capital Covenant:
 
AIG will enter into a Replacement Capital Covenant in favor of the holders of
the covered debt pursuant to which AIG will agree that prior to the third
anniversary of the issuance of the Series E Preferred Stock it will not repay,
redeem or purchase, and no subsidiary of AIG will purchase, all or any part of
the Series E Preferred Stock except with the proceeds obtained from the issuance
by AIG or any such subsidiary of certain replacement capital securities.

 



--------------------------------------------------------------------------------



 



     
Replacement Capital Intention:
 
AIG intends that commencing on the third anniversary of the issuance of the
Series E Preferred Stock it will not repay, redeem or purchase, nor will any
subsidiary of AIG purchase, all or any part of the Series E Preferred Stock
except with the proceeds from the issuance by AIG or any such subsidiary of
securities for which AIG will receive equity credit, at the time of sale or
issuance, that is, in the aggregate, equal to or greater than the equity credit
attributed to the Series E Preferred Stock redeemed at the time of such early
redemption.  
Executive Compensation:
  Until such time as no obligation of AIG arising from financial assistance
provided under the Troubled Asset Relief Program remains outstanding (excluding
any period during which the federal government only holds warrants to purchase
common stock of AIG), AIG shall comply in all respects with Section 111 of the
Emergency Economic Stabilization Act of 2008, as amended, as implemented by any
guidance or regulations issued and/or to be issued thereunder including any
amendments to the guidelines implementing the Programs of Systemically
Significant Failing Institutions.

Issuance of Additional Preferred Stock

     
Issuer:
  AIG  
Initial Holder:
  UST  
Security:
  Shares of Series F Preferred Stock to be issued from time to time at the
request of AIG.1  
Issue Price:
  Upon each drawdown the aggregate liquidation preference of the shares of the
Series F Preferred Stock will increase by either an amount equal to the amount
of such drawdown or by the aggregate liquidation preference of the shares of the
Series F Preferred Stock issued on the closing date of such drawdown.  
Capacity:
  Up to $30 billion aggregate liquidation preference.  
Duration of Facility:
  5 years beginning on commencement date of the facility.

 

1   The terms of the Series F Preferred Stock will be same as the terms of the
Series E Preferred Stock except that the Series F Preferred Stock will not be
subject to the Replacement Capital Covenant or the Replacement Capital
Intention.

2



--------------------------------------------------------------------------------



 



     
Warrants:
  The UST will receive a warrant (“Warrant”) to purchase a number of shares of
common stock of AIG (“Common Stock”) equal to 1% of the issued and outstanding
shares of Common Stock on the commencement date of the facility. The initial
exercise price for the Warrant shall be $2.50 per share of Common Stock
(representing the par value of the Common Stock on the commencement date of the
facility), subject to customary anti-dilution adjustments; provided that the
initial exercise price per share of Common Stock shall be adjusted to the par
value per share of the Common Stock following the amendments to AIG’s Restated
Certificate of Incorporation contemplated by the terms of the Series C
Perpetual, Convertible, Participating Preferred Stock of AIG. The Warrant shall
be net share settled or, if consented to by AIG and the UST, on a full physical
basis.  
Conditions to
Commencement:
 
On the commencement date of the facility AIG shall:  

  - make representations and warranties essentially in the form as set forth in
the following sections of the Series D Preferred Stock Securities Purchase
Agreement: Section 2.2(a) (With respect to the incorporation and good standing
of AIG), 2.2(b) (Capitalization), 2.2(c) (Preferred Stock), 2.2(d) (The Warrant
and Warrant Shares) and 2.2(e)(i) (Authorization, Enforceability); and  
 
  - deliver written opinions from counsel to AIG (which may be internal counsel)
comparable to those delivered at the closing of the Series D Preferred Stock
offering.  
Executive
Compensation:
 
Until such time as no obligation of AIG arising from financial assistance
provided under the Troubled Asset Relief Program remains outstanding (excluding
any period during which the federal government only holds warrants to purchase
common stock of AIG), AIG shall comply in all respects with Section 111 of the
Emergency Economic Stabilization Act of 2008, as amended, as implemented by any
guidance or regulations issued and/or to be issued thereunder including any
amendments to the guidelines implementing the Programs of Systemically
Significant Failing Institutions.

3



--------------------------------------------------------------------------------



 



     
Conditions to
Closing of Each Drawdown:
 
As a condition to the closing of each drawdown:  
 
  - AIG shall not be the debtor in a pending case under Title 11, United States
Code;  
 
  - the AIG Credit Facility Trust (or any successor entity established for the
benefit of the United States Treasury) shall “beneficially own” more than 50% of
the voting power of the aggregate voting power of AIG’s voting securities at the
time of such drawdown. “Beneficially owns” is as defined in Rule 13d-3 under the
Securities Exchange Act of 1934;  
 
  - AIG shall deliver a certificate signed on behalf of AIG by a senior
executive officer certifying to the effect that the representations and
warranties made on the commencement date are true and correct in all material
respects on and as of such closing date; and  
 
  - AIG shall deliver certificates in proper form or, with the prior consent of
UST, evidence of shares in book-entry form, evidencing the shares of the
Series F Preferred Stock to be issued on such closing date to UST or its
designee.  
 
  - AIG shall duly execute the relevant warrant and deliver such executed
warrant to UST or its designee(s).

4